Citation Nr: 1119589	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


	

INTRODUCTION

The Veteran had active service from March 1951 to December 1952.  He died in September 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be remanded.  The Board sincerely regrets the delay this will cause, but adjudication cannot proceed without further development.

The Veteran's death certificate reveals that he died from immediate cardiopulmonary failure due to or as a consequence of immediate pulmonary edema due to or as a consequence of progressive coronary artery disease.  It was noted that he had a history of progressive subdural hemorrhage, Parkinson's, and hydrocephalus with shunt.  In seeking service connection for the cause of his death, the appellant contends that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or at least contributed to his heart problems.

Notice

VA has a duty to notify the appellant of the information and evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the appellant must be informed of the information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that she is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The first of these requirements, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits such as is raised here, includes (1) a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability that was not service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the appellant must be informed of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file reveals that the appellant received a notification letter with respect to her claim in October 2008.  This letter informed her of what the evidence must show to establish entitlement to DIC benefits as well as her and VA's respective duties for obtaining evidence.  However, it did not include a statement of the disabilities for which the Veteran was service-connected at the time of his death, contain specific explanations of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and based on a disability that was not service-connected, or relate how VA determines disability ratings and effective dates are assigned.  Such notification is required by Hupp and Dingess and therefore must be provided on remand.

Records

VA also has a duty to assist the appellant in substantiating her claim.  This duty includes helping procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the appellant.  38 C.F.R. § 3.159(e)(2) (2010).  This notice shall request that the appellant authorize the release of the records to VA.  Id.  It alternatively shall request that the appellant obtain the records herself and provide them to VA.  Id.

VA treatment records dated in August 2008, a month before the Veteran's death, document that he was a resident of Tabitha Nursing Home.  His death certificate further documents that he died at Tabitha Nursing Home.  Yet no records from this facility are currently before the Board.  A review of the claims folder does not show that the appellant has been requested to provide authorization for the release of such records to VA or alternatively to supply such records to VA herself.  Fulfillment of the duty to assist pursuant to 38 C.F.R. § 3.159(e)(2) (2010) requires that these requests be made on remand.

Medical Opinion

Once VA undertakes the effort to provide a medical examination or opinion with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, VA's duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination or opinion is adequate, among other things, when it is based upon consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This history may be found from a review of the claims file, although such review is not necessary if the examiner or opiner otherwise is familiar with the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).

A VA medical opinion was obtained with respect to the appellant's claim in March 2009.  As the Veteran was deceased at that time and the appellant was not present to be interviewed, the opiner familiarized himself with the Veteran's medical history through the only means available.  He reviewed the Veteran's claims file, which included hard copy VA and private treatment records as well as the Veteran's electronic VA treatment records.  However, this review did not include records from Tabitha Nursing Home.  These records have not been procured yet, as noted above.  They likely contain pertinent information about the Veteran's medical history because they cover the period of time leading up to and including his death.  Whether another medical opinion is required for adequacy shall therefore be considered on remand once development with respect to Tabitha Nursing Home records, and any other new records identified by the appellant, has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification letter that satisfies the requirements in Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter accordingly shall include:  (1) a statement of the disabilities for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability that was not service-connected, and (4) information on how disability ratings and effective dates are assigned.  A copy of the notification letter shall be included in the claims file.

2.  Contact the appellant regarding records concerning the Veteran from Tabitha Nursing Home.  Request that she authorize the release of such records to VA or alternatively provide them to VA herself.  All contact with the appellant and all attempts to obtain records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file.

3.  Review the Veteran's claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by the appellant during the course of this remand.  

4.  After completion of the above, determine whether another VA medical opinion is necessary for adequacy as it concerns consideration of the Veteran's medical history.  If so, arrangements shall be made to obtain this opinion.  If not, the claims file shall be documented accordingly.

5.  Finally, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


